PD-1679-15                                             RECEIVED IN
                                                                                     COURT OF CRIMINAL APPEALS
                       THE TEXAS COURT OF CRIMINAL APPEALS                            - DEC 23 20f5
marcus Leslie,                               §                                         AbelAcosta Clerk
      Appellant pro se                       §                                                      '
                                             §
US.                                          §              COA    CASE    NO.   06-15-00057-CR
                                             §                                             RLED ihi
THE STATE OF TEXAS t                         §                                     COURT OF
                                                                                            CRIMING APPEALS
                           MOTION   FOR   EXTENSION         OF   TIME                    r"-> o    ^,
                                    TO FILE      PRO SE                                  '""" c - ^-
                        PETITION    FOR   DISCRETIONARY           REVIEW


      TO THE HONORABLE JUDGES OF SAID COURT:
                                                                                      Ab@l Acosta, Clerk
            COMES     NOW, Marcus Leslie,. styled hereinafter as "Appellant" pro se and
      respectfully files this Motion for Extension of Time in which to file                  a
      Petition for Discretionary Review (PDR), pursuant to Tex.RulesApp.Proc. 68.
            On December 3, 2015 the Sixth Court of Appeals rendered its opinion
      regarding Appellant's Direct Appeal; to delete the deadly weapon finding from
      the trial court's judgment and affirm the judgment, as modified.
      For the following reasons, Appellant is requesting an additional 60-days to
       prepare his PDR:
            1)   Appellant's deadline for filing a PDR is January 3, 2015;
            2)   Appellant has requested no previous extensions of time in this action;
            3)   Appellant is a pro se litigant and a layman to law and all of its
            complicated rules, and should not be held to the exact same time constraints
            and standards as a licensed attorney; and
            k)   inherent delays with the prison law library's next-day shepardizing
            and inter-loan system, limited legal resources, and outdated books, add-
            tional time is required to receive legal material and cases, research,
            compose, and deliver documents to the courts.

            Because of these reasons and in order to adequately prepare an effective
       and viable PDR worthy of this Court's consideration, Appellant request this
       Honorable Court to extend his time to file his PDR.
                                                   PRAYER

            WHEREFORE PREMISES CONSIDERED, Appellant PRAYS that this Court GRANT
      this motion and extend the deadline to file the PDR an additional 60-days.
      The applicant presents this motion for no reason of delay other than justice
      being served.
           [SUBMITTED and SUBSCRIBED on this the £j_ day' of December 2015]



                                                 Page 1 of 2
Respectfully          submitted



Appellant pro          se      TDC3    #2001223
Connally Unit
899    FM    632
Kenedy,       Texas    7B119




                                          DECLARATION


       "I, Marcus Leslie,             TDCO #2001223,         presently incarcerated in
The TDCD-CID at the ConnallyUnit in Karnes County, Texas, declare
under penalty of perjury under Chapter 132 of Texas Civil Practices
and Remedies Code and 28 U.S.C. § 1746, that the facts stated in
this motion are true and correct: and that I placed this document
in the prison          mailbox    on    this    date."

       "Executed on this the fi\                day of December 2015


                                                                 Marcus   Leslie,   pro   se




                                 CERTIFICATE          OF   SERVICE


       I certify that on this the J$ J                     day of December 2015, I sent
the following parties a true and correct copy of this motion by
U.S.    Mail thru the prison mail system in a postage paid package
to   the     addresses       listed    below;

       Texas Court of Criminal             Appeals
       P.O. Box 12308, Capitol             Station
       Austin,       Texas    78711-2308
            Attn:    Abel    Acosta,    Court    Clerk

       District       Attorney's       Office
       601    Main    St.
       Texarkana, Texas 75501
         Attn: Lauren Sutton,             Asst.DA




                                                                 Marcus   Leslie,   #2001223




                                               Page   2 of   2